—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Wade, J.), rendered October 14, 1998, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, Penal Law § 265.03; People v Perez, 130 AD2d 595, 596; see also, People v Coluccio, 170 AD2d 523, 524; People v Richardson, 97 AD2d 693, 694). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Baxter, 157 AD2d 788; People v Gaimari, 176 NY 84, *53894). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Krausman, Florio and McGinity, JJ., concur.